United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3265
                         ___________________________

                                       Gary Black

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

            Moneygram Payment Systems, Inc.; Wal-Mart Stores, Inc.

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: March 2, 2017
                               Filed: March 13, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

     Gary Black appeals following the district court’s1 adverse grant of summary
judgment in his diversity action. After careful review of the record below, the parties’

      1
       The Honorable Audrey G. Fleissig, United States District Court Judge for the
Eastern District of Missouri.
submissions on appeal, and the issues properly before us, see Beaulieu v. Ludeman,
690 F.3d 1017, 1024 (8th Cir. 2012) (standard of review in reviewing grant of
summary judgment), we conclude that the district court properly granted summary
judgment on the record before it, and that Black’s arguments for reversal lack merit.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-